DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/4/2020 has been entered. Claims 10, 23-36 are pending in the Application. Claims 9, 11-16, 18-22 have been canceled by the Applicant. New claims 29-36 have been added by the applicant.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiments of claims 10 and 34 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 34 is objected to because of the following informalities: “the thickness” should be “the thickness of the light-scattering layer” for consistent terminology with earlier recitations.  Appropriate correction is required.

	
	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 36 recites the limitation “refractive indexes of the light-scattering particles gradually increase with increases in distance from the light-emitting diode”. The Specification was cited to support the limitation in paragraph ¶ [0061] of the Instant Application pgpub printed 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 and 33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 32 and 33 recite the limitations “numbers of the light-scattering particles dispersed… is about 30% to about 50%” and “numbers of the light-scattering particles dispersed… is about 50%”. It is unclear what the percentages are in reference to, especially with regards to the numbers of particles. For the purposes of claim examination, the Examiner will interpret the percentages as with respect to a printing density of 800 x 800 dpi, as stated in paragraph ¶ [0073] of the Instant Application pgpub printed publication.
Claim 35 recites the limitation “light distribution is a Lambertian distribution.” It is unclear which light distribution this limitation is referring to, as there are at least two possible light distributions, one from the light-emitting-diode, and one from the transparent light guide plate. For the purposes of claim examination, the Examiner will interpret the limitation as referring to the light distribution of the light guide plate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10, 26-27, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, KR20170114425A (all citations regarding Yang will be made with to the English language translation provided by Espacenet) in view of Khanarian, US 5881201, and further in view of Baker et al., US 2016/0291236 A1.

Regarding claim 10, Yang discloses “a light guide plate body (111, Fig. 5) comprising a first surface capable of facing a front observer and through which light is irradiated (seen in Fig. 5), a second surface opposite to the first surface, and a third surface connected to a peripheral portion of the first surface and a peripheral portion of the second surface to connect the first surface and the second surface (seen in Fig. 5), the third surface capable of facing a light-emitting diode (120, Fig. 5); and a light-scattering layer (112, Fig. 5) fabricated on an overall area of the second surface (seen in Fig. 5), the light-scattering layer comprising a matrix layer (112a, Fig. 5) and a number of light-scattering particles (112bc, Fig. 5) dispersed in the matrix layer wherein the light-scattering particles have a different refractive index than the matrix layer (page 11, ¶2, the scattering agents are TiO2, SiO2 or Al2O3; ¶1 the matrix layer is made of UV curable resin), wherein the light guide plate has a hazing value of 30% or less and a transmittance of 50% or more (pg. 14, ¶ 3)”.
However, Yang does not disclose “wherein a dispersion density of the number of light-scattering particles and a thickness of the light-scattering layer gradually increase with increases in a distance from the light-emitting diode facing at least one surface of the third surface.”

However, Yang in view of Khanarian does not disclose “a surface roughness of the light-scattering layer is 100 nm or less.” Yang is silent with regards to the roughness of the light-scattering layer.
Baker discloses a light guide with a scattering surface, and a roughness that ranges from 20 nm to 60 nm (¶ [0023]). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the light-scattering layer as taught by Yang have a low surface roughness as taught by Baker. One of ordinary skill in the art would have been motivated to have a low surface roughness for improved brightness and extraction efficiency (Baker, ¶ [0008, 0056]).

	Regarding claim 26, Yang in view of Khanarian and Baker discloses the invention of claim 10, as cited above, and further discloses “an illumination device comprising: the light guide plate as claimed in claim 10; at least one light-emitting diode (Yang 120, Fig. 5) disposed 
Regarding claim 27, Yang in view of Khanarian and Baker discloses the invention of claim 26, as cited above, and further discloses “the light- emitting diode is on, light is irradiated through the first surface defined as a front surface of the light guide plate and the second surface defined as a rear surface of the light guide plate, and when the light-emitting diode is off, the front observer facing the first surface is able to observe the second surface through the light guide plate (Yang, seen in Fig. 6; Yang pg. 5 ¶ 2).”
Regarding claim 29, Yang in view of Khanarian and Baker discloses the invention of claim 10, as cited above, except “the light-scattering particles are applied in a printing solution at a range of from 0.1% to 5% by weight.” Yang discloses that the light scattering layer can be created from coating, imprinting, screen printing (pg. 13, ¶ 2), and that the concentration is 10% by weight or less (pg. 5, ¶3).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to select an appropriate range of particle concentration, as taught by Yang, to be from 0.1% to 5% by weight. One of ordinary skill in the art would have been motivated to have that concentration range for the predictable purpose of controlling the resulting amount of scattering performed by the scattering layer to achieve the desired optical properties for a particular application. See MPEP 2144.05 (I) regarding prima facie obviousness of overlapping ranges (”In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”).
Regarding claim 30, Yang in view of Khanarian and Baker discloses the invention of claim 10, as cited above, and further discloses “a low surface energy layer is not included (seen in Yang, Fig. 5, the embodiment does not contain an additional layer besides the light guide and the light-scattering).”

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Khanarian and Baker, and further in view of Schaffer et al., US 2015/0330597 A2 .
Regarding claim 23, Yang in view of Khanarian and Baker discloses the invention of claim 10, as cited above, except “thicknesses of the light-scattering layer range from 1 um to 5 um.” Yang is silent with regards to the thickness of the light scattering layer (112, Fig. 5). Yang discloses the diameter of the particles within the layer, which range from 10nm to 500 nm (pg. 13, ¶1), and Fig. 5 suggests that the layer is on the same order of scale as the particles, however, Yang does not clearly disclose values for the thickness of the layer.
Schaffer discloses a light scattering layer for extracting light with dispersed particles (seen in Fig. 3), and discloses that the optical thickness of the extraction layer is determined by the function that the layer is designed to perform, and gives an example of a range from about 1 micron to about 5 microns (¶ [0086]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to select an appropriate range of thicknesses for the scattering layer as taught by Yang in view of Khanarian and Baker, an appropriate range being from 1um to 5um, such as taught by Schaffer. One of ordinary skill in the art would have been motivated to select such a range for the light scattering layer for completing the details of the invention in achieving the desired transparency and light extraction of the device as taught by Yang, and for the predictable purpose of controlling the resulting amount of scattering performed by the scattering layer to achieve the desired optical properties for a particular application (Schaffer, ¶ [0086]).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Khanarian and Baker, and further in view of Ide et al., US 2017/0205701 A1.

Regarding claim 24, Yang in view of Khanarian and Baker discloses the invention of claim 10, as cited above. However, Yang does not clearly disclose “the light-scattering particles are formed from a material having a higher refractive index than that of the matrix layer.” Yang discloses that the light-scattering particles can include titanium dioxide (pg. 13, ¶ 2) and the matrix can be a UV curable resin (pg. 13, ¶ 2), but Yang does not disclose the refractive indexes of the two materials.
Ide discloses a transparent screen (1, Fig. 1) with a matrix (32, Fig. 1) and scattering particles (33, Fig. 1), with a matrix comprising a UV curable acrylic resin monomer with a refractive index of 1.52 (¶ [0172]) and particles comprising titanium oxide (¶ [0172]) and teaches that the refractive index of TiO2 is 2.6.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to select the UV curable acrylic resin monomer, such as taught by Ide, as the matrix material as taught by Yang. One of ordinary skill in the art would have been motivated to select one of those known materials in order to meet the specific lighting needs of a given application, such as desired scattering profile. The applicant is also advised that it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshin, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
	Regarding claim 25, Yang in view of Khanarian and Baker and Ide discloses the invention of claim 24, as cited above, and further discloses “the light-scattering particles comprise at least one selected from among TiO2, ZrO2, BaTiO3, and SnO2 (Yang, pg. 13, ¶ 2).”



Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Khanarian and Baker, and further in view of Yokoyama et al., US 5899552.

Regarding claim 28, Yang in view of Khanarian and Baker discloses the invention of claim 26, as cited above, except “a reflector disposed adjacent to the second surface defined as a rear surface of the light guide plate.”
Yokoyama discloses a reflector (4, Fig. 3a) disposed adjacent to the second surface defined as a rear surface of the light guide plate.”
At the time the invention as filed, it would have been obvious to one of ordinary skill in the art to include a reflector on the rear surface, such as taught by Yokoyama to the light guide as taught by Yang. One of ordinary skill in the art would have been motivated to include the reflector for the predictable result of reflecting light that leaks through the scattering layer or to include a mirror as the object (such as taught by Yang, pg. 9 ¶ 3) when the light guide is in the transparent mode.


Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Khanarian and Baker, and further in view of Ballard et al., US 9563006 B2.
Regarding claim 35, Yang in view of Khanarian and Baker discloses the invention of claim 10, as cited above, except “light distribution is a Lambertian distribution.” Yang is silent with regards to the light distribution.
Ballard discloses a light guide with scattering layer (142, Fig. 4), that is configured to extract light from a light guide in a lambertian light output distribution (col. 3, ln. 32-35, 39-42).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the light guide and scattering layer, as taught by Yang, be configured to output .


Allowable Subject Matter
Claims 31 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 31 recites, inter alia, a transparent light guide plate, and “numbers of the light-scattering particles per unit area vary by at least 1.2 times from a position located adjacent to the light-emitting diode and a position farthest from the light-emitting diode.”
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.	
The prior art references do not teach the density varying at  least 1.2 times, in combination with the limitations of increasing layer thickness and particle density, and hazing value of 30% or less and a transmittance of 50% or more, and a surface roughness of the light-scattering layer is 100 nm or less.

Claim 34 recites, inter alia, a transparent light guide plate, and “the thickness increases in a Gaussian distribution.”
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.	
.


Response to Arguments
Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new limitation of claim 10 is addressed by prior art Khanarian.
Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875